t c memo united_states tax_court custom stairs trim ltd inc petitioner v commissioner of internal revenue respondent docket no 9204-09l filed date p filed a petition for review pursuant to sec_6320 and sec_6330 i r c in response to r’s determination that the lien and levy actions were appropriate held p exercised ordinary business care and prudence in providing for payment of its tax_liability r’s determination to impose a failure to deposit penalty and a failure to pay addition_to_tax and to proceed with collection actions is reversed rebecca l cordes an officer for petitioner john f driscoll for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination petitioner custom stairs trim ltd inc custom stairs through its vice president rebecca l cordes ms cordes seeks review of respondent’s determination to impose a penalty and an addition_to_tax and to proceed with a proposed levy and to keep in place a filed lien these collection actions stem from a penalty under sec_6656 and an addition_to_tax under sec_6651 relating to custom stairs’ unpaid employment_taxes reported on form_941 employer’s quarterly federal tax_return for the second quarter of the irs imposed the penalties and the additions to tax on custom stairs for consecutive quarters beginning in only one of these quarters is in dispute the issue for decision is whether the sec_6656 failure to deposit penalty of dollar_figure and the sec_6651 failure to pay addition_to_tax of dollar_figure should be abated because custom stairs’ failure to 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure make the deposits was due to reasonable_cause as a result of the penalties plus interest and collection costs less payments made custom stairs’ balance due as of date was dollar_figure findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed custom stairs had its principal business address in pensacola florida during the period at issue in ms cordes was vice president of custom stairs a company in the business of building circular wooden staircases custom stairs timely filed form_941 for the period 2respondent’s administrative file focuses almost exclusively on the sec_6656 penalty the petition indicates in par i disagree that there was a neglect or refusal to pay and i disagree that i did not establish reasonable_cause to abate penalties see also ms cordes’ date letter to susan shaw the revenue_officer assigned to this case requesting reductions of penalties similarly in the attachment to form request for a collection_due_process or equivalent_hearing under lien withdrawal item custom stairs refers to penalties 3the balance due as of date per respondent’s records form certificate of assessments payments and other specified matters was dollar_figure this amount was derived by adding the sec_6656 penalty of dollar_figure and the sec_6651 addition_to_tax of dollar_figure respectively to assessed interest through date of dollar_figure plus collection costs of dollar_figure less custom stairs’ payment against the charges of dollar_figure ending date with a reported tax_liability of dollar_figure custom stairs has been in business since date fabricating stairways for residential properties along the gulf coast its troubles began in date when hurricane ivan the 10th most intense atlantic hurricane ever recorded struck the gulf coast severely damaging custom stairs’ place of business and severely affecting many of its customers in through as custom stairs felt the effects of the hurricane collapse of the housing bubble and economic recession it began laying off employees eliminating vacations and paid holidays and cutting employee_benefits in custom stairs also contacted a real_estate broker and listed its office property with the hope of using the proceeds to pay off the company’s debts custom stairs has a history of timely filing its form sec_941 and making deposits of the tax assessed however following the hurricane it also has a history of failing to pay the full amount and having to pay penalties and interest because of the hurricane custom stairs fell behind with its employment_taxes in early and was thereafter consistently in arrears for most 4this court takes judicial_notice of the severity of hurricane ivan of these calendar quarters custom stairs actually paid over to the internal_revenue_service irs amounts that would have fully satisfied its liability for the current quarter but the irs applied its payments to prior arrearages leaving all or portions of each successive quarter’s required deposits underpaid in short following the hurricane custom stairs never asked for nor did it receive any penalty relief or a clean penalty-free start until it sought relief in the quarter at issue here below is a table showing custom stairs’ history with respect to the federal_tax_deposit penalty and failure to pay addition_to_tax for the quarters ended date through penalties additions to tax interest assessments and payments date of assessment quarter ended date date date date date date date apr date date date date date jan federal tax failure deposit to pay penalty addition dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure --- dollar_figure --- dollar_figure dollar_figure interest --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure payments dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 5custom stairs could have entirely avoided liability for additions and or penalties in all but of the quarters for which they were assessed by allocating differently the tax_payments that it made with such designations the payments that custom stairs is stipulated to have made would have timely paid its employment_taxes for of the delinquent quarters and custom stairs would thereby have avoided the great majority of the dollar_figure in penalties and additions that were assessed against it date apr date date date sep date date date apr date date date date date date date date date total net total assessed less payments amount remaining none dollar_figure --- dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure 1a statutory notice_of_intent_to_levy was issued on date 2this interest was assessed on date 3an additional dollar_figure was assessed on date but was cleared after payment was received resolution of the apparent dollar_figure overpayment is not explained in the record 4of the dollar_figure failure to pay addition_to_tax originally assessed dollar_figure as well as dollar_figure of the dollar_figure originally assessed interest was abated on date 5an additional dollar_figure of interest was abated and refunded on date 6after the dollar_figure of interest abated and refunded on date 7an additional dollar_figure federal_tax_deposit penalty was assessed on date which was abated on date after payment was received a statutory notice_of_intent_to_levy was issued on date 8an additional dollar_figure of interest was assessed on date and abated on date 9after dollar_figure was refunded 10dollar_figure was initially assessed on date and an additional dollar_figure federal_tax_deposit penalty was assessed on date this also includes dollar_figure of collection costs charged to custom stairs an intent to levy collection_due_process_notice levy notice was issued on date 11this dollar_figure was assessed on date a statutory notice_of_intent_to_levy was issued on date 12the apparent dollar_figure discrepancy is not explained in the record for the tax period ended date custom stairs was required to make employment_tax deposits on april april april april may may may may june june june and june during this period the irs treated no payments of custom stairs as tax deposits for the quarter ended date the first payment that the irs treated as a deposit for this quarter was received by respondent on date by the time custom stairs timely filed form_941 for the tax period ended date custom stairs had made dollar_figure of payments that the irs treated as deposits on the dollar_figure due as reflected in the preceding table on date a dollar_figure penalty under sec_6656 failure to make deposit of taxes was assessed against custom stairs for the second quarter of at issue and an additional dollar_figure was assessed on date however custom stairs had in fact made payments totaling dollar_figure--ie more than the liability for the quarter ended date--before the due_date for the form_941 custom stairs had not designated them for that current quarter however and the irs allocated them instead to the prior date quarter which was in arrears and for which penalties had already been assessed because of custom stairs’ nonallocation and timing of its payments within the date quarter penalties and additions were eventually assessed against it for both those quarters on date an internal revenue_officer whose pseudonym is susan shaw officer shaw visited custom stairs after she was notified that there had been a substantial drop in its form_941 federal_tax_deposit levels she explained that the main purpose is to try to get early intervention with businesses that are falling behind in their payroll tax deposits officer shaw met with ms cordes and explained that the most important thing was for custom stairs to get and stay current she directed that custom stairs pay current taxes first ms cordes explained to officer shaw that the hurricane and economic downturn had severely affected their construction-based business officer shaw left a handwritten form_9297 summary of taxpayer contact which under the heading information documents required stated provide current profit loss accounts_receivable listing balance_sheet asset listing bank statements canceled check sec_4 copy of the bank signature card copy of for and provide personal financial statements officer shaw explained that these documents were needed so that respondent could compile a collection plan determine whether the finances would support an installment_agreement or determine whether respondent could direct custom stairs to get a loan to pay the full amount on date ms cordes called officer shaw and explained that she believed that custom stairs would be able to pay all past due tax_liabilities within weeks officer shaw agreed to the proposal and apparently suspended any additional investigation and financial review until date on date officer shaw noted that custom stairs had met its current tax_liabilities and that it had made about dollar_figure in deposits against past due amounts over the past weeks she noted that the balance due approximately dollar_figure will be resolved in a short time but if the past due amounts were not paid in full by date she would have to secure the bank records and documentation requested at the initial meeting officer shaw communicated the new deadline to custom stairs and stated that if the remaining liabilities were not paid custom stairs would have to provide the records requested or a lien would be filed and a levy might be initiated officer shaw also noted that tp taxpayer appears to be making swift progress in a construction real_estate related business during a very poor economic time on date officer shaw noted that custom stairs was up to date on current liabilities and had a balance of dollar_figure on past due liabilities she noted that custom stairs was not pyramiding and that they appeared to be earnestly resolving delinquency despite this being a construction related business during a very poor economic cycle for home construction officer shaw decided to delay following up with ms cordes until date and communicated that extension to ms cordes a liability remained on date and because custom stairs had failed to make the deposits it promised and bring itself current by that date a lien was filed on date custom stairs was sent a final notice notice_of_intent_to_levy and notice of your right to a hearing cdp levy notice showing dollar_figure still owed for the quarter ended date on date custom stairs was mailed a notice_of_federal_tax_lien filing and your right to a hearing custom stairs on date timely filed a form request for a collection_due_process or equivalent_hearing under the heading offer_in_compromise custom stairs requested a reduced penalty under the present economic conditions and under the heading lien withdrawal custom stairs stated that the lien was filed prematurely because custom stairs had been keeping current while slowly making up the past due liabilities it also stated that as of date all of the past due amounts except penalties had been paid_by letter dated date peter salinger the settlement officer of the tampa appeals_office settlement officer salinger assigned to the case informed custom stairs that a telephone conference was scheduled for date ms cordes responded to the letter on date explaining that she believed that the lien was unreasonable she again explained that because the underlying taxes had been paid and the only balance for that period was a penalty that she claimed should be abated for reasonable_cause the lien was unnecessary during the telephone hearing conducted on date ms cordes explained to settlement officer salinger that she did not feel that she had to submit the requested documentation because she had been making payments on the delinquent tax_liability settlement officer salinger explained that under his analysis custom stairs did not have reasonable_cause for the abatement of the penalty custom stairs did not submit any of the documentation requested and no collection alternatives were offered when settlement officer salinger asked ms cordes how she wished to resolve the liability she informed him that she did not know because she did not have the money to pay it on date appeals team manager clifford whitely mailed custom stairs a notice_of_determination concerning collection action s under sec_6320 and or determination_letter the letter explained that the notice_of_intent_to_levy should not be withdrawn and the notice_of_federal_tax_lien will not be withdrawn it stated that the lien was reasonable under the circumstances and that all of the legal and procedural requirements had been met custom stairs timely filed a petition with this court on date for review of the appeals office’s actions and the determination_letter custom stairs claimed that because it could not pay the tax_liability there was reasonable_cause for the failure to pay and therefore the penalties should be abated custom stairs concluded that since the penalty was improper there was no underlying tax_liability to warrant a lien against its property and thus the lien was unnecessary and unreasonable on date respondent filed a motion for summary_judgment and on date custom stairs timely filed a response by order dated date this court denied respondent’s motion it did so because it determined that whether petitioner’s failure to pay taxes was due to reasonable_cause is a material issue of fact summary_judgment is appropriate only where the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b a trial was held on date in mobile alabama opinion sec_6320 and b provides that a taxpayer shall be notified in writing by the commissioner of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 sec_6331 authorizes the commissioner to levy upon property or property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax_liability only if the commissioner has given written notice to the taxpayer days before the levy sec_6330 requires the commissioner to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy is begun if an administrative hearing is requested in a lien or levy case the hearing is to be conducted by the appeals_office sec_6320 sec_6330 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the proposed levy and alternative means of collection sec_6330 see also 114_tc_604 114_tc_176 taxpayers are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6320-1 sec_301_6330-1 proced admin regs if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo sego v commissioner supra pincite goza v commissioner supra pincite we review any other administrative determination regarding the proposed collection action for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite if raised at a hearing by the taxpayer a taxpayer’s underlying liability is properly at issue if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 a taxpayer generally is treated as not having had an opportunity to dispute a liability that is self-reported as due on a return 122_tc_1 custom stairs did not receive a notice_of_deficiency respondent has not shown indicated or alleged that custom stairs had an opportunity to dispute the tax_liability and the penalty was related to a liability that was self-reported as due on the return consequently the underlying liability is properly at issue see sec_6330 under sec_6656 if a taxpayer fails to make a required_deposit on the date prescribed for that deposit a penalty equal to the applicable_percentage of the amount of the underpayment determined pursuant to sec_6656 shall be imposed sec_6656 also provides that the penalty shall not be imposed if it is shown that such failure is due to reasonable_cause and not due to willful neglect likewise sec_6651 imposes an addition_to_tax of percent per month up to an aggregate total maximum of percent for failure to timely pay tax this addition_to_tax is also not to be applied if the failure to pay was due to reasonable_cause and not willful neglect caselaw and legislative_history indicate that the primary purpose of these penalties is to ensure compliance 469_us_241 h rept pincite the commissioner’s policy statement explains that the penalties are used to enhance voluntary compliance penalties provide the service with an important tool because they enhance voluntary compliance by taxpayers internal_revenue_manual irm exhibit penalty policy statement date it is uncontested that custom stairs failed to make the required second quarter deposit payments by the dates they were due we must decide whether that failure was due to reasonable_cause and not willful neglect custom stairs during the years through date was consistently in arrears so that the numerous undesignated payments it made were frequently applied to pay past due liabilities final payments satisfying the total_tax amounts due under the returns as filed were made shortly after the lien was filed leaving unpaid only a portion of the second quarter penalties that had been assessed custom stairs asserts that it had not fully recovered from the damage caused in by hurricane ivan when it began to feel the effects of the economic recession in custom stairs responded by laying off employees eliminating vacations and paid holidays and curtailing employee_benefits it even unsuccessfully attempted to sell the real_property in which it conducted its business in an effort to remain current with its taxes and pay off its debts custom stairs did not make the federal tax deposits because there was not enough to pay the taxes and meet its other crucial operating_expenses mrs cordes explained that i have made conscious decisions to pay perhaps a vendor but when i’ve made a decision to not pay a tax payment on time versus a vendor it was simply to continue to stay in business custom stairs claims that its inability to timely pay the taxes on account of the lingering effects of hurricane ivan and the economic recession in the context of this case constitutes reasonable_cause respondent asserts that the mere inability to pay coupled with the payment of other creditors rather than the treasury is never reasonable_cause for abatement of the failure to deposit penalty however a majority of the courts of appeals that have decided this issue have determined that financial hardship can under certain circumstances justify failure to pay and deposit employment_taxes 390_f3d_1035 7th cir citing 251_f3d_862 9th cir 196_f3d_499 3d cir and 164_f3d_814 2d cir but see 33_f3d_589 6th cir irm exhibit specifically states under the table heading general penalty relief that inability to pay is rarely allowed on employment_tax deposits implying that in certain rare circumstances it is allowed respondent notes that this is not a first-time offense and that custom stairs has been continually delinquent in making employment_tax deposits as reflected in the table supra in 6but see supra note explaining that had custom stairs designated its payments differently it would have been continued respondent’s opinion these facts negate any reasonable_cause defense regulations promulgated under sec_6656 do not address reasonable_cause except as to first-time depositors see sec_301_6656-1 proced admin regs we will therefore look to the analogous late-payment additions to tax under sec_6651 although we recognize it is not a penalty provision per se reasonable_cause will be found if the taxpayer exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship sec_301_6651-1 proced admin regs in determining whether the taxpayer exercised ordinary business care and prudence consideration will be given to all the facts and circumstances of the taxpayer’s financial situation including the amount and nature of the taxpayer’s expenditures in light of the income id the primary factors in determining whether a taxpayer exercised continued delinquent in only of the quarters 7we have found the sec_6656 penalty and attendant reasonable_cause exception similar to the sec_6651 addition_to_tax before even referring to sec_6656 as an addition_to_tax see 121_tc_89 supplemented by tcmemo_2004_43 affd 425_f3d_1203 9th cir we also note that the definition of employment_tax does not exclude penalties see 117_tc_263 ordinary business care cited by the courts of appeals that allow a reasonable_cause defense for the inability to make employment_tax deposits are the taxpayer’s favoring other creditors over the government a history of failing to make deposits the taxpayer’s financial decisions and the taxpayer’s willingness to decrease expenses and personnel 482_f3d_792 5th cir diamond plating co v united_states supra pincite van camp bennion v united_states supra pincite east wind indus inc v united_states supra pincite fran corp v united_states supra pincite we begin by recognizing that custom stairs has with great effort and tenacity eventually paid off all of the liability shown on the date quarterly form_941 tax_return nevertheless trust fund business_master_file tax_payments are a particularly sensitive item for the commissioner the government depends on the employer as its agent and fiduciary to timely collect and timely pay over these taxes from third-party employees and to make certain matching payments itself the government must give the employees credit for the withheld amounts even when they are withheld and not paid over penalties therefore serve an important deterrence function and the taxpayer bears a heavy burden when seeking to avoid a failure to pay or deposit penalty that said here the deterrent goal has been served with over dollar_figure of penalties assessed and dollar_figure collected moreover it cannot be said that during the time relevant to its liabilities for the quarter ended date custom stairs held onto the taxes it had withheld from its employees rather than paying them over on the contrary during the period for making deposits of those taxes custom stairs paid over to the irs amounts greater than the employment_taxes it owed for that period including trust funds only because there were arrearages from prior quarters--for which custom stairs has fully paid penalties that are not in dispute-- did the irs characterize the payments made by custom stairs as pertaining to a prior quarter in applying the four factors discussed above and other facts particular to custom stairs we find that custom stairs’ failure to make the deposits in the context of the cascading penalties encountered here was due in significant part to hurricane ivan the economic collapse and the practical fact of the cascading penalties themselves quarter after quarter current funds were used to pay then-assessed penalties for the prior quarter at the cost of not making all timely deposits for the current quarter given the unique and compelling facts present here we conclude the failure to timely deposit and pay was due to reasonable_cause custom stairs has favored other creditors over the government and has a record of consecutive quarterly instances since where a penalty was assessed for failure to timely make required deposits despite these facts we find that custom stairs has exercised ordinary business care in its financial decisions and its willingness to decrease expenses and personnel in order to pay tax interest and penalties custom stairs failed to allocate to its own advantage the payments that it made and the irs cannot be criticized for making its own allocation to prior quarters but during the relevant time period custom stairs’ lapse was its failure to have paid in prior quarters and its failure to allocate not any current failure to pay over to the irs the tax it had withheld from its employees respondent essentially argues that if custom stairs cannot afford to make its tax payment timely it should go out of business however both the economy and the federal fisc are negatively impacted by such an approach--the amount of money flowing into the economy and the fisc is reduced as a result of increased unemployment idle buildings and plants and decreased sales of goods and services east wind indus inc v united_states supra pincite custom stairs paid to the irs the money withheld from its employees and the irs allocated those payments toward previous liabilities and penalties surprisingly at substantial sacrifice by its owners who provided personal funds even credit card charges it has managed to stay in business as to every other quarter it has both made the required late deposits and paid the resulting penalties and interest in full the details of custom stairs’ efforts are elaborated on by ms cordes’ date letter to mr salinger and the national taxpayer advocate’s memorandum attached to custom stairs’ appeals_office correspondence even respondent’s officer shaw noted that custom stairs appears to be making swift progress in a construction real_estate related business during a very poor economic time custom stairs was providing for the payment of its taxes and making swift progress on its past due taxes during a bad economy one month later officer shaw noted that custom stairs was not pyramiding by staying current with new tax_liabilities and that it appeared to be earnestly resolving delinquency despite this being a construction related business during a very poor economic cycle for home construction officer shaw had informed custom stairs that its primary goal was to stay current while making up the delinquent payments and it had done just that custom stairs has exercised ordinary business care and prudence in cutting benefits and payroll selectively and prudently paying business_expenses and attempting to sell its real_property to provide for the timely payment of its tax_liability therefore we find that the reasonable_cause necessary to negate in accordance with their terms the application of the sec_6651 addition_to_tax and the sec_6656 penalty is present in this instance the court has considered all of respondents’ contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for petitioner 8we note that because we have found that the penalties must be abated petitioner may be entitled to a refund however this court does not have jurisdiction under sec_6330 to order a refund 126_tc_1
